DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Priority
The present application filed 12/20/2018 is a continuation in part of application serial No. 14/419,665 filed 02/05/2015. Acknowledgment is made of application serial No. 14/419,665 as a proper National Stage (371) entry of PCT Application No. PCT/CA2013/000733, filed 08/22/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 61/781,651 filed 03/14/2013 and 61/692,422 filed 07/23/2012.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/419,665, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The independent claim (claim 1, and as such claims 1-8) contains matter not disclosed in the prior-filed application: namely, the limitations “separating exosomes and microvesicles”, “preparing the sample by purifying exosomes and microvesicles smaller than 500 nm”, and “binding the exosomes and microvesicles to the label”. 
Accordingly, claims 1-8 have an effective filing date of 12/20/2018.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims (claim 1) recite the limitation “preparing the sample by purifying exosomes and microvesicles smaller than 500 nm from cells and cellular debris”. Applicant’s originally filed specification provides no literal support for this claimed limitation, however, Applicant refers to Examples 20-23 for support (see remarks 06/03/2022). At remarks page 4 Applicant asserts one of skill in the art would understand that extracellular vesicles, including exosomes and microvesicles, have a diameter that is smaller than 500 nm, further asserting that this is known in the art, and as such does not require verbatim support.
However, this argument is not persuasive because although these examples provide support for preparing the sample by purifying exosomes and microvesicles from or by removing cells and cellular debris, which would include purifying exosomes and microvesicles of 500 nm in size or smaller, there is no support for excluding microvesicles larger than this size. 
For example, the recited language could be interpreted as excluding any exosomes and microvesicles in the size range of 500-1000nm (see the detailed rejection below, under 35 U.S.C. 112(b) for more detail), for which there is no support.
As such, the recited language is new matter. This is further supported by Ståhl et al., Exosomes and microvesicles in normal physiology, pathophysiology, and renal disease, Pediatr. Nephrol., 34, (2019), p. 11-30, Ståhl teach for example, exosomes generally range 30-100 nm, and microvesicles .1-1 µm (see page 11, col. 2, para 2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites “1) preparing the sample by purifying exosomes and microvesicles smaller than 500 nm from cells and cellular debris”. In the present case, the claims are relying on a functional language, namely language considered to be a result achieved (i.e., purifying exosomes and microvesicles smaller than 500 nm), without detail regarding how to achieve the result. In the instant case, the recited claim language raises issues regarding the scope of the recited language because Applicant’s amendment specifies purification of target that is exosomes and microvesicles, yet also attempts to apply a size limitation on those exosomes and microvesicles. In turning to the originally filed specification for clarification regarding the “purifying step” (namely Examples 20-23), it appears that Applicant, consistent with Lewis, is achieving the desired result by way of centrifugation. There is nothing to support or suggest purifying using the centrifugation as in the specification selectively purifies on those having a size smaller than 500 nm.
As such, the recited language is indefinite because it is not readily clear if the “preparing by purifying step” is limited to only exosomes and microvesicles smaller than 500 nm, or rather if the purified sample would comprise those claimed smaller than 500 nm particles, in addition to other sized exosomes and microvesicles (i.e., the smaller than 500 nm particles would represent some of the purified sample, the purified sample containing other sized exosome and microvesicles). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al., US PG Pub No. 2012/0058480A1 in view of Dowd et al., WO2009/127045A1 (IDS entered 03/08/2019), Skold, US PG Pub No. 2002/0000398 A1 (IDS entered 03/08/2019), and Anastase et al., Affinity Chromatography of human anti-dextran antibodies Isolation of two distinct populations, Journal of Chromatography B, 686, (1996), p. 141-150 (IDS entered 03/08/2019).
Lewis teach fetal microparticle enrichment/detection (subcellular microparticles, namely membrane bound bodies arising from fetal tissue, trophoblasts, and placenta tissue, see para [0010], which membrane bound bodies read on the claimed exosomes and microvesicles (see as exosomes and microvesicles are considered membrane bound bodies, namely particles that are derived from cells). Lewis teach methods comprising binding the target to a label (magnetic particle) through a linking system comprising a first polymer (dextran) and a ligand that binds the first polymer (anti-dextran antibody) (see Lewis, for example, at paras [0010], [0011], [0032]-[0035] and [0140], methods comprising the use of a tetrameric antibody linking system to link dextran coated particle with antigen on the target microparticle).
Lewis does teach, prior to enrichment of the fetal microparticles, a first step of removing residual cells, see specifically Lewis does teach a first step enrichment by centrifugation (see para [0126], centrifugation to separate from whole blood, plasma then centrifuged at 1,600xg to remove residues cells, finally cell free plasma subjected to a further 2 step centrifugation to obtain platelet free plasma (PFP), namely centrifugation at between 1200-1500xg for 10-20 minutes, followed by 10000-13000xg for 30 minutes, supernatant contains microparticles/bodies (platelet free), then pelleted and resuspended). As such, Lewis does address the claimed step of “preparing the sample by purifying exosomes and microvesicles smaller than 500 nm from cells and cellular debris”, because it would be the case that Lewis’ step of centrifugation to remove cells would also result in removal of other debris, thereby providing a purified pellet containing target. Also notably, the “preparing step” as taught by Lewis (namely centrifugation) is a step consistent with the step indicated by Applicant’s own originally filed disclosure as the step claimed for purification and the removal of cells and other debris (see page 74, centrifuging sample to remove cells, and other larger debris). This step as taught by Lewis (the centrifugation) is the same as that which applicant discloses in their specification as “purifying exosomes and microvesicles smaller than 500 nm from cells and cellular debris, namely is purifying by centrifugation to remove that which is not the targeted microparticles, and as such, Lewis addresses this limitation. 
Lewis et al. differs from the claimed invention in that Lewis fails to teach adding a second polymer to specifically reverse the interaction between the exosomes and the microvesicles.  
Dowd et al. also teach methods comprising magnetic particles usable for biological target (namely cell) separation (para [0001]), see the separation methods of Dowd rely on magnetic separation by labeling the targets, such as specific cells, and using a magnetic field gradient of sufficient strength in order to separate the targets from the sample and other entities in a sample suspension including unwanted cells (see paras [0008] and [0013]). Dowd et al. teach method steps consistent with Lewis, in particular steps comprising the same type of linking system (namely binding the biological target to a label that is a magnetic particle label through a linking system comprising a first polymer such as a polysaccharide, i.e. dextran, see para [0016] and [00080]) and a ligand that binds the first polymer, namely a TAC, such as that used in Lewis, see e.g. paras [00012]-[00013], [00016], [00021], [00024], [00032]-[00034], [00061] and particularly paras [00072] and [00076]). At para [0007], Dowd teach a step of separating the bound target cells from other entities (including cells) in a suspension. 
The purpose of Dowd is for example to obtain a purified population (paras [0008], [0013]). See Dowd at para [0013], Dowd teaches that non-specific binding occurs during the magnetic separation. See at para [0013] Dowd indicates after magnetic labeling and initial separation, a wash is necessary in order to wash away nonspecifically separated cells. The ordinarily skilled artisan would appreciate from the disclosure of Dowd, that “non-specifically separated cells” are cells that non-specifically adhered during the separation, since this paragraph is referencing cells that were carried over non-specifically following magnetic separation, and further because at para [00095] Dowd does teach particles are subject to non-specific binding to cells (see lines 20-23, in reference to the particles, Dowd teach increased surface area at smaller diameters also increases non-specific binding to the cells). Dowd is therefore considered to also teach that the non-specific binding is binding that occurs between the unwanted cells and the particle itself (is a result of the particle). Further see para [000103], where again Dowd also acknowledges non-specific binding to particles.
Skold et al. teach obtaining pure materials from mixtures by separation using polysaccharide (dextran para [00065]) coated magnetic particles (see e.g. abstract and para [0002])); specifically Skold teach such separations are crucial to many disciplines (para [0005]), teaching such separation is desirable for diagnostic and therapeutic techniques (abstract, and e.g. para [0003]).  At claim 8, Skold specifically teach dissociating magnetic particles bound to target material and removing the magnetic particles to provide a substantially pure preparation of the target material (i.e., further separation of magnetic particles and target cells). 
Anastase et al. teach binding anti-dextran antibodies to solid support silica beads by binding antibodies to dextran on said beads (i.e. silica linked with dextran by DEAE-dextran by cross-linkage using 1,4-butanediol diglycidyl ether) (see e.g. abstract, and page 143, col. 1, paras 2 and 3). Anastase teach the act of eluting anti-dextran from dextran conjugated silica by addition of a second dextran polymer the bound anti-dextran antibody (see page 146, col. 1) (i.e. using additional polymer, e.g., in the case of Anastase, dextran used to displace/reverse the binding interaction; it would be the case that the second polymer, by displacing/reversing the binding, is competitively inhibiting binding of the first polymer). As such, Anastase demonstrates it was known in the art at the time of the invention to separate an anti-dextran antibody-dextran bond via addition of more polymeric dextran in order to cause displacement. 
	It would have been prima facie obvious to one of ordinary skill in the art before the claimed invention was effectively filed, to have modified the method invention of Lewis et al., in order to further dissociate and separate the magnetic beads from the targeted material following the step of magnetic separation of the targeted microvesicles (extracellular vesicles) from the sample, and further specifically to have performed said separation by addition of a second polymer (contacting magnetically separated targeted microparticles (exosomes and microvesicles) with second polymer), such as another dextran (free dextran), as taught by Anastase et al. (thereby specifically reversing the interaction between the target and the label/magnetic particle). 
One would be motivated to further separate the magnetic particle from the rest of the bound complex (the target) because Skold teach it is desirable for diagnostic and therapeutic techniques to recover pure biological target by magnetic separation using polysaccharide coated magnetic particles, and further because Skold teach dissociating particles from target further achieves substantially pure target material. Even further, considering it was known that the particle labels themselves are subject to non-specific binding of unwanted cells in a suspension (see for example, as supported by the teaching of Dowd), one would be further motivated to completely remove the source of any potential non-specific binding (i.e., the particle), specifically to achieve a substantially pure target material (removes any residual or remaining non-specific binding, and further achieves a sample more pure, i.e. pure as in without the particle itself as well).
Moreover, it would have been obvious to apply the known technique of Anastase et al. of using free dextran to release bound anti-dextran antibody (to inhibit/separate the binding between the antibody and the polymer on the label) as an obvious matter of applying a known technique to a known method, since the prior art in view of Lewis, Dowd and Skold recognized the base method of using magnetic separation techniques employing dextran on magnetic particles for the capture of target biological material (such as cells, and cellular material, e.g., microparticles), and Anastase et al. taught that it was a known technique in the art to achieve separation of the bond between dextran and anti-dextran antibody for the purpose of dissociating the antibody from solid support (competitive displacement by addition of more polymer (dextran)) by applying additional free polymer. One having ordinary skill in the art would have recognized that applying the known technique of Anastase et al. to the base method as taught by Lewis, Dowd and Skold would have predictably yielded the result of separating the bond between the dextran and the anti-dextran, thereby separating target cell from magnetic particle, and in turn increasing the purity of the targeted cells as compared to methods which don’t involve such separation (Skold, teaching removing magnetic label in order to achieve substantially pure preparations). 
One having ordinary skill in the art would have had a reasonable expectation of success applying the separation technique of Skold, namely removing magnetic particle to obtain substantially pure target by addition of free polymer (dextran) as in Anastase because Lewis is similarly directed toward the isolation/purification of a biological material target by way of magnetic separation, and because it the art (Anastase) supports those having ordinary skill already recognized competitive displacement by way of free dextran as a suitable manner to effectively release anti-dextran bound to solid support by dextran. Therefore, one would expect success because the modifications as set forth in the above analysis do no more than apply art recognized techniques to further improve the isolation/enrichment of a targeted material. 
Regarding claim 2, the analysis above addresses wherein the first and second polymer have similar affinity for the ligand, since both the first and second polymer addressed above are dextran.
Regarding claims 3 and 4, the combination of the cited art above addresses a linking system comprising a ligand that binds to the target (the microparticles, i.e., exosomes and microvesicles) linked to a ligand that binds to a first polymer and a label conjugated with the first polymer (see the TAC linking system of Lewis, described above).
Regarding claim 5, see the combination of the cited art teaching a first and second polymer that are each dextran.
Regarding claim 6, see the combination of the cited art teaches a label that is a solid support (magnetic particle, see as cited above).
	Regarding claims 7 and 8, see the TAC system of Lewis cited above addresses a ligand that binds the biological target (cell) that is an antibody and the ligand that binds the first polymer is an antibody, the antibodies linked together as a bispecific antibody.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. in view of Dowd et al, Skold and Anastase et al., as applied to claim 1 above, and further in view of Latham et al., US PG Pub No. 2005/0208510A1 (IDS entered 03/08/2019) and Life Diagnostics, Affinity Purification of 20kDa mPEG-BSA using 9B5 Anti-PEG Agarose, Product Data Sheet, (2012) (IDS entered 03/08/2019).
Lewis et al., Dowd et al., Skold and Anastase et al. teach a method of separating a biological target from a label in a sample, wherein label is a magnetic particle, the separating performed by addition of a polymer (dextran to dissociate bound anti-dextran antibody from dextran coated silica), substantially as claimed; however the references fail to specifically teach Applicant’s elected species of polymer, PEG (i.e. fails to address wherein the first and second polymer are PEG, claim 8). The present rejection is being made, in addition to the rejection of claim 8 above, in light of Applicant's elected species, PEG, as the first and second polymer).
Latham et al. teach using polymer coated, specifically PEG-coated, magnetic particles in order to reversibly bind and separate target (see e.g. abstract and para [0097]). Latham teach separating by exposing bound target to elution buffer. 
Life Diagnostics also teaches (similar to Anastase, regarding Dextran and anti-dextran antibody) anti-PEG antibodies and further teaches that the PEG/anti-PEG antibody bond can be disrupted by addition of free PEG (see elution step, page 1). 
Given that it was known in the prior art that PEG-coated magnetic particles may also be used for binding and separating biological target, and further that bond between polymer and antibody that is anti-PEG bound PEG could also similarly be disrupted by the addition of additional polymer (PEG), it would have been prima facie obvious to have substituted PEG for dextran as the first polymer, and to have substituted PEG as the second polymer when performing the prior art method of Lewis, Dowd, Skold and Anastase, as a matter of performing a simple substitution of one known element for another. Specifically, the prior art contained the base method as taught by the combination of the prior art, for binding/separating target using magnetic particles coated with polymer. Similarly, the substituted polymers (dextran and PEG) were both polymers known to be used coated on magnetic particles for separation purposes, and similarly it was recognized that dextran bound anti-dextran could be disrupted by additional dextran (Anastase) and PEG bound anti-PEG could be disrupted by addition of PEG (Life Diagnostics). One of ordinary skill in the art could have substituted one known polymeric system (dextran as the first and second polymers, with anti-dextran antibody) for the other polymeric system (PEG as the first and second polymers, with anti-PEG antibody) and predictably achieved the same result.
Regarding newly recited claim 21, see Lewis is teaching their fetal origin microparticles express at least integrins (see for example Lewis teach exemplary fetal specific proteins/antigens include the following integrins, namely integrin alpha-5 (D49e), integrin alpha-v (CD51), integrin alpha-2 (CD49b), and integrin alpha-6 (CD49f), para [0106]).


As indicated previously above, claims 1-8 and 21 have an effective filing date of 12/20/2018, as a result the following rejection also applies.
Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., WO2014/029012A1 in view of Lewis (cited above).
Clark et al. (2014) teach a method substantially as claimed, namely comprising preparing a sample, binding a biological target to a label through a TAC linking system comprising a first polymer and a ligand that binds the first polymer, and adding second polymer to the sample to separate the target from the label (see for example, figures, abstract and paras [0017]-[0026] and the claims, namely to reverse the interaction between the target and the label). See para [0045] of Clark, supporting the targeted material is capable of recapture by subsequent labeling step. 
	Clark does teach their methods applicable to biological targets such as molecules, proteins, DNA, cells, etc. (abstract, para [0017]), and the disclosure does suggest the method is applicable to other “biomolecules” (see for example, para [0026]).
	However, Clark fails to specifically disclose the method as binding and separating a biological target comprising exosomes and microvesicles(claim 1).
	Nonetheless, see for example Lewis (cited in detail previously above), teaching the same kind of linking system for the purpose of isolation and enrichment of fetal DNA containing microparticles (which read on the instantly claimed target that is exosomes and microvesicles). See Lewis teach implementing this type of separation system, using isolated fetal DNA from the microparticles for the purpose of prenatal diagnostics (see para [0141]-[0198] prenatal genetic testing).
	It would have been further prima facie obvious to one having ordinary skill to have modified the method of Clark in order to detect the target of Lewis (namely the fetal DNA containing microvesicles) in order to provide the ability for prenatal genetic testing with the recovered fetal DNA. The modification would further be an obvious matter of a simple substitution of one known intended target of this type of separation system (the TAC linking system) for another, especially considering both Clark and Lewis disclose the same type of magnetic separation system/technique (polymer coated particle bound via TAC linking system). 
One having ordinary skill in the art would have a reasonable expectation of success because Clark, while not disclosing their methods as applicable to extracellular vesicle particles such the microparticles of Lewis, does disclose the method applicable to more than just cells reciting the system for “molecules, proteins, DNA, cells, etc.” and indicating the system for targeted biomolecules other than cells. Considering the method is applicable both cells (which would be larger than the microparticles of Lewis) and also proteins/DNA (which would be smaller than the microparticles of Lewis), one would also have a reasonable expectation of success since microparticles would fall (as a type of targeted material, in terms of composition and size) between these two larger and smaller types of targeted materials. 
	Regarding claim 2, see Clark teach first and second polymers having similar affinities for the ligand (para [0073]). 
	Regarding claims 3, 4 and 5, see Clark teach the same linking system as claimed (namely comprising ligand that binds target linked to ligand that binds a first polymer and a label conjugated to the first polymer, polymer as claimed, e.g., PEG, dextran, etc., see paras [0072]).
	Regarding claim 6, see Clark at para [0070], teaching same species of label.
	Regarding claims 7 and 8, see Clark teach linked together by a bispecific antibody, such as a TAC (para [0096]).
	Regarding claim 21, see as cited above, Lewis does teach ligands targeting fetal origin specific microvesicles, that such fetal specific antigens include specific integrins. 
	As a result, it would have been further obvious to one having ordinary skill to have modified the method as taught by Clark and Lewis (namely a method for detecting the target of Lewis, fetal DNA containing microvesicles, for the purpose of prenatal genetic testing with the recovered fetal DNA, to target antigens such as fetal specific integrins as in Lewis. The modification is an obvious matter of relying on a known target for enrichment of fetal specific microparticles. Further, since it was known that such targets express fetal specific antigens for enrichment, one would have a reasonable expectation of success (as in Lewis).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 15 and 59-74 of copending Application No. 14/419,665 (reference application) in view of Lewis et al. (cited previously above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method of separating a biological target (target cell) from a label in a sample comprising: binding the biological target to the label through a linking system comprising a first polymer and a ligand that binds to the first polymer, and adding a second polymer to the sample to separate (separate by reversing binding) the biological target from the label (see copending claims 1 and 62, see at 62 teaching obtaining a target that is recapturable).
The copending application recites a method substantially as claimed (see detailed analyses above), however the copending application fails to recite Applicant’s elected species of biological target, namely an extracellular microvesicle (e.g., an exosome) (claim 1).
Lewis et al. is as cited in detail previously above, teaching isolation and detection of fetal DNA containing microparticles (see complete citation previously above, microparticles of Lewis addressing exosomes and microvesicles).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective failing date of the claimed invention to have modified the copending application with Lewis for the same reasons as discussed previously above (see analyses above regarding Clark et al. in view of Lewis et al., as the same reasoning applies presently).
Regarding claim 2, see copending claims 2 and 63.
Regarding claims 3 and 4, see copending claim 1.
Regarding claim 5, see copending claims 8 and 64.
Regarding claim 6, see copending claims 15 and 65.
Regarding claims 7 and 8, see copending claim 1.
Regarding claim 21, further it would have been obvious that the targets (exosomes/microvesicles) of Lewis express integrins (see as discussed previously above, under 35 U.S.C. 103, Lewis teaching fetal origin specific antigens including integrins).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive for the following reasons.
	At remarks page 4 Applicant refers to amendments to the claims, further asserting the amendments introduce no new matter because one of skill would understand that extracellular vesicles, including exosomes and microvesicles, have a diameter that is smaller than 500 nm. However, see the detailed rejection as set forth above 35 U.S.C. 112(a) and 112(b), the amendment could be interpreted as limiting the claim to purifying exosomes and microvesicles smaller than 500 nm only, which would exclude larger sized microvesicles. No support could be found for limiting the claims to purifying only those smaller than 500 nm. As discussed in the detailed rejection, the ordinarily skilled artisan would expect size may range up to 1000 nm. 
	Regarding the rejection of claims under 35 U.S.C. 103, remarks page 5 Applicant maintains their disagreement and traversal of the rejection. Applicant summarizes the cited art (pages 5-6) and further argues the cited references do not motivate the isolation of sub-500nm extracellular vesicles. Applicant argues Lewis is entirely focused on 0.5 micron to 3 micron feat specific microparticles, whereas Dowd and Skold exemplify the isolation of cells (pages 5-6). 	
	However Applicant’s arguments are not persuasive because, as noted in the detailed rejection set forth above, the combination of the cited art is teaching the same series of steps, and as such would be considered capable of achieving the same result as claimed (the steps of the method as taught by the cited art, and that claimed are indistinct). Regarding the purifying step, Lewis is performing purification with the same technique as Applicant (centrifugation), and is doing so for the same reason (remove larger cells). The claimed invention is not distinct from the cited art. 
	Applicant argues that the person skilled in the art will understand that exosomes and microvesicles will have a diameter that is smaller than 500 nm, Applicant citing Maas et al. and Battistelli and Falcieri. Applicant further argues Lewis’s centrifugation is inadequate, Applicant arguing Lewis’s method will result in cells and cellular debris larger than 500 nm, such as apoptotic bodies (page 6). Applicant argues in the further 2 step centrifugation performed by Lewis, the targeted microparticles become pelleted and are lost from the supernatant, citing Phan et al. 
	This argument is not persuasive, specifically exosomes and microvesicles are not limited to those particles having diameter of less than 500 nm, see for example cited as evidence above, Ståhl et al. See also as set forth above, this limitation is considered new matter under 35 U.S.C. 112(a) for the reasons indicated.
	Applicant has cited Maas et al. and Battistelli in order to support their assertions that the particles claimed would be limited to those below 500 nm, Mass et al. teaching extracellular vesicles are a heterogeneous collection of membrane bound carriers. Maas et al. teach (page 174) that traditionally, exosomes are small EVs, smaller than 150 nm, Maas also indicating EVs can be referred to as microvesicles and also be in the size range of 200-500 nm. Battistelli et al. teaching EVs include exosomes, microvesicles, and apoptotic bodies (abstract), Battistelli et al. teach EVs are characterized by their size, for example 40-100 nm exosomes, 10-500 nm microvesicles, apoptotic bodies having size of 500 nm to 2 µm).
	Falcieri is also referenced in remarks, however, no citation or document is provided.
Although Maas and Battistelli report sizes for exosomes and microvesicles, neither reference specifically reports that exosomes and microvesicles must be below 500 nm (fails to teach that they cannot be larger than 500 nm), and notably there are other references available to one having ordinary skill that also arguably establish the state of what was known in the art, namely that there is some variability in reported size. 
See for example, Ståhl (as cited above) teaching exosomes generally range 30-100 nm, and microvesicles .1-1 µm (see page 11, col. 2, para 2). Ståhl teach largest EVs that are apoptotic bodies ranging from 1-5 µm.
Koliha, Nina. Analysis of the microRNA profile and origin of exosomes in plasma of melanoma patients and healthy individuals. 2016. Friedrich-Alexander University of Erlangen-Nuremberg, Doctoral Thesis. (119 pages), at page 12, Figure 3, report size ranges of cells and extracellular vesicles, indicating exosomes are commonly defined as vesicles ranging from 30-100 nm, microvesicles reported as larger, ranging from 100 nm to 1 µm, that apoptotic bodies range from 50nm to 5µm. Figure 3 of Koliha cited as adapted with permission from Gyögy et al., Membrane vesicles, current state of the art: emerging role of extracellular vesicles, Cell. Mol. Life Sci, 68, (2011), p. 2667-2688, the figure shown at page 2670, Figure 3 of Gyögy et al. In particular, Gyögy et al. at Table 1 report microvesicles range 100-1000nm (~100-400 nm in blood plasma).  
	Regarding Applicant’s citation of Phan, cited at page 3, Phan at page 3 teach a protocol for ApoBD (apoptotic bodies) isolation via differential centrifugation, sample centrifuged at 300g for 10 min, collect supernatant, leaving ~500 µL to avoid disrupting pellet, remove the 500 µL and resuspend the pellet, centrifuge 20 min at 3000g, check for pellet (supernatant may contain small EVs including microvesicles and exosomes, resuspend, etc.). 
	However as discussed in detail previously above, there is some variability in what is the reported size range for exosomes and microvesicles. Also it is not clear how Phan is considered to support Applicant’s position that Lewis’s method loses the microparticles. Rather Lewis specifically teach their enrichment steps as removing cells. Even more importantly, regarding the purifying step of the instant claims, this step is not limited to any particular or specific centrifugation steps such that would clearly distinguish the claimed invention from the prior art (no particularly critical parameters for the centrifugation are claimed). 
	Applicant further argues (remarks page 6), a person skilled in the art would not consider the separation of the claimed EVs using the claimed linking system to be obvious because formation of complexes between particles and sub-500 nm EVs would be expected to form with low efficiency, if at all, that expectations around dissociating such complexes using second polymer would similarly be muted. Applicant argues even if any particle could be dissociated from an extracellular vesicle, due to the relatively higher mobility of the claimed EVs in the sample, they would be expected to rapidly recomplex with a particle. 
	However, see these arguments addressed previously of record (see the Advisory action, page 5, response to the argument that complex would be expected to form with low efficiency if at all, response to said arguments referring to Clark et al.). 
	Regarding the rejection of claims under 35 U.S.C. 103 citing Clark et al. in view of Lewis, Applicant argues both Lewis and Clark suffer the same deficiencies as asserted in remarks previously above (see remarks page 7). See response to said arguments as detailed above.
	Regarding the rejection of claims on the grounds of non-statutory double patenting (remarks pages 7-8), Applicant remarks preference to defer addressing the rejection under the claims are otherwise indicated as allowable. The rejection is pending as set forth in detail above.
	For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677